Kane, J.
(dissenting). Subdivision 2 of section 2510 of" the Education Law refers to the abolishment of a position by a board of education. A board has the unqualified right to abolish a position and I interpret the above -statutory provision to mandate *366the dismissal of the teacher with the least senidrity in the position abolished, in this case Latin. Any reference to certification in the areas of English or Social Studies would be irrelevant. Since petitioner was the only Latin teacher, the board had the power to, and properly did, dismiss her when it eliminated Latin from the curriculum.
Accordingly, I would reverse and reinstate the determination of the Commissioner of Education.
Heblihy, P. J., G-reenblott-and Main, JJ., condur with Cooke, J.; Kane, J., dissents and votes to reverse in a separate opinion.
Judgment affirmed, with costs.